DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 5-8 and 10-11 are pending
Claims 12, 14, 17-19, 21-25 and 27 are withdrawn from consideration
Claims 4, 9, 13, 15, 16, 20 and 26 are cancelled
Claims 1-3, 5-8 and 10-11 are rejected

Information Disclosure Statement
The Information Disclosure Statements filed on 09/11/2018 and 05/23/2019 are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclose herewith.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 5-8 and 10-11 in the reply filed on 11/09/2020 is acknowledged.  Although Applicant’s reply on 11/09/2020 states “In response, Applicants elect Group I, consisting of Claims 1-3, 6-8, 10 and 11, without traverse or prejudice…”, Examiner believes Applicant unintentionally left out claim 5 (as indicated as a part of Group 1 restriction requirement filed on 09/09/2020).  As a result, Examiner will additionally examine claim 5 as part of Group I.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the time of one-time extraction” on lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  In addition, Applicant recites ‘extracted per unit time’ on line 4 of claim 1, and also recites “when the extraction of purified water is completed” on line 5 of claim 1; as a result, it is unclear what a ‘one-time extraction’ is and whether it is a part of when the extraction of purified water is completed as recited on line 5 of claim 1, or occurs before and/or during the extraction per unit time as recited on line 4 of claim 1.  Furthermore, claim 1 recites the limitation "a flow rate of the purified water” on line 10.  Examiner’s note:  Applicant recites ‘a flow rate of the purified water extracted’ on line 4 of claim 1 and further recites ‘one-time extraction…calculated on the basis of a flow rate of the purified water’ on lines 9-10.  Additionally, specification paragraph 46 states “…when an accumulated flow rate at the time of one-time water purification calculated based on the flow rate of the purified water per unit time measured by the flow rate sensor 120…”  Also, specification paragraph 65 states “When an accumulated flow rate at the time of one-time extraction of purified Claims 2-3 and 5 are also rejected since these claims depend on claim 1.
Claim 6 recites the limitation “the time of one-time extraction” on lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  In addition, Applicant recites ‘when the extraction of purified water is completed’ on line 11 of claim 6; as a result, it is unclear what a ‘one-time extraction’ is and whether it is a part of when the extraction of purified water is completed as recited on line 11 of claim 6.  Furthermore, claim 6 recites the limitation "a flow rate of the purified water” on line 13.  Examiner’s note:  Applicant recites ‘a flow rate of the purified water’ on line 5 of claim 6 and further recites ‘one-time extraction…calculated on the basis of a flow rate of the purified water’ on lines 12-13.  Additionally, specification paragraph 46 states “…when an accumulated flow rate at the time of one-time water purification calculated based on the flow rate of the purified water per unit time measured by the flow rate sensor 120…”  Also, specification paragraph 65 states “When an accumulated flow rate at the time of one-time extraction of purified water calculated on the basis of a flow rate of the purified water per unit time measured by the flow rate sensor 120…”  It appears the “calculated” step occurs based on the measured flow rate of the purified water per unit time.  As a result, it is unclear whether Applicant is referring to the same flow rate of the purified water as recited on line 5 of claim 6, or a different flow rate of the purified water, and if so the same flow rate, then Examiner suggests amending the limitation on line 13 of claim 6 to further recite “…calculated on the basis of the flow rate of the purified water.” Claims 7-8 and 10-11 are also rejected since these claims depend on claim 6.
Claim 11 recites the limitation "a flow rate of purified water” on line 5.  Examiner’s note:  Applicant recites ‘a flow rate of the purified water’ on line 5 of claim 6 and further recites ‘one-time extraction…calculated on the basis of a flow rate of the purified water’ on lines 12-13.  Additionally, specification paragraph 46 states “…when an accumulated flow rate at the time of one-time water purification calculated based on the flow rate of the purified water per unit time measured by the flow rate sensor 120…”  Also, specification paragraph 65 states “When an accumulated flow rate at the time of one-time extraction of purified water calculated on the basis of a flow rate of the purified water per unit time measured by the flow rate sensor 120…”  It appears the “calculated” step occurs based on the measured flow rate of the purified water per unit time.  As a result, it is unclear whether Applicant is referring to the same flow rate of the purified water as recited on line 5 of claim 6, or a different flow rate of the purified water, and if so the same flow rate, then Examiner suggests amending the limitation on line 5 of claim 11 to further recite “…calculated on the basis of the flow rate of the purified water.”

Allowable Subject Matter
Claims 1-3, 5-8 and 10-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 1, Kim Kwan Yeop et al. (WO 2014021541) (hereinafter “Kim”) is considered to be the closest prior art.  Kim teaches a controlled membrane filtration apparatus and membrane-cleaning method (see Kim FIG. 1) (see Kim paragraph 10 – “…to provide a filter water pressure-controlled membrane filtration device and a membrane washing method thereof, capable of improving backwashing efficiency…increasing the energy efficiency of the whole water treatment process.”) including a plurality of filtration supply units (see paragraphs 11 and 53-54), a plurality of membrane filtration units (see paragraphs 11 and 59-61), a plurality of filtration discharge units (see paragraphs 11 and 62-64), a backwash input unit (see paragraphs 11, 65, 69-71 and 74), and a flow control unit including a flow controller (see paragraphs 12-14 and 79-84).  
Kim further teaches measuring a flow rate of filtered water discharged from each membrane filtration unit and also teaches measuring a flow rate of the total filtered water discharged from the entire membrane filtration unit (see Kim paragraph 13 – “The flow control unit…to measure a flow rate of filtered water discharged from each membrane filtration unit; a second flow rate measuring unit connected to the downstream of the filter discharging unit to measure the flow rate of the total filtered 
However, Kim does not specifically teach “wherein the generation of purified water shuts off a discharge of domestic water generated in the generation of purified water, depending on an accumulated flow rate at the time of one-time extraction of the purified water calculated on the basis of a flow rate of the purified water”, as recited in independent claim 1.
Similar analysis applies to dependent claims 2-3 and 5 for being dependent on claim 1. 
Also, similar analysis applies to independent claim 6.  Furthermore, Kim teaches a controlled membrane filtration apparatus and membrane-cleaning method (see Kim FIG. 1) (see Kim paragraph 10 – “…to provide a filter water pressure-controlled membrane filtration device and a membrane washing method thereof, capable of improving backwashing efficiency…increasing the energy efficiency of the whole water treatment process.”) including a plurality of filtration supply units (see paragraphs 11 and 53-54), a plurality of membrane filtration units (see paragraphs 11 and 59-61), a plurality of filtration discharge units (see paragraphs 11 and 62-64), a backwash input unit (see paragraphs 11, 65, 69-71 and 74), and a flow control unit including a flow controller (see paragraphs 12-14 and 79-84).  
Kim further teaches measuring a flow rate of filtered water discharged from each membrane filtration unit and also teaches measuring a flow rate of the total filtered water discharged from the entire membrane filtration unit (see Kim paragraph 13 – “The 
However, Kim does not specifically teach “a controller configured to extract purified water discharged through the purified water outlet according to a purified water extracting input, to flush the filter unit by providing the purified water to the flushing portion when the extraction of purified water is completed, and to shut off the discharge of domestic water depending on an accumulated flow rate at the time of one-time extraction of the purified water calculated on the basis of a flow rate of the purified water”, as recited in independent claim 6.
Similar analysis applies to dependent claims 7-8 and 10-11 for being dependent on claim 6. 




Other Reference Considered
OH Hyang Kyun et al. (KR 20140081629A) (hereinafter “Hyang”) teaches a water treatment device for treating an introduced water stream via filters and storing the filtered water in a storage tank.  However, Hyang does not explicitly teach measuring a .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/AKASH K VARMA/Examiner, Art Unit 1773